DETAILED ACTION
	This office action is in response to amendments filed on 6/23/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10, 12-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hall, US Patent Application Publication no. 2020/0064056 discloses a combined refrigerator and a microwave appliance.  Hall further discloses monitoring power draw of a compressor in the refrigerator and disables auxiliary receptacles and microwave components when the compressor consumes a high amount of power, such as when the compressor is operating in a start-up mode.
The prior art of record does not teach or suggest: retrieving a cold storage facility compressor power draw profile that includes a startup power draw for the compressor, a maximum power draw for the cold storage facility and a startup power draw duration; identifying lower priority controllable devices within the cold storage facility with a combined power draw substantially equal to the compressor startup power draw; and turning off power to the identified lower priority controllable devices for a time period substantially equal to the startup power draw duration.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1)  In line 16 of claim 1, please remove “ a” in between “the” and “startup power draw duration.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 17, 2021